DETAILED ACTION
This office action is response to a communication made on 10/09/2020.
Claims 1-20 are pending.
Claims 1-4, 9-11, 14-17 and 19-20 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 was filed before the mailing date of the Final Rejection on 01/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 19 under 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant: Applicant arguments, see remark on page 10-13, filed 10/09/2020, applicant argues that, “None of the independent claims 1, 14 and 19 are directed to organizing human activity, as none of the method steps, nor any of the machine operations are performed by a human or control a human’s performance. The Office has not adequately explained why the entirety of independent claims 1, 14 and 19 corresponds to an abstract idea has not cited to any analogous court decisions for support and are in 
Examiner: Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. Examiner respectfully disagree.  
Step 2A, First Prong:
Claim 1 recites an abstract idea because, under its broadest reasonable interpretation, the claim recites a method of organizing human activity because the claimed invention includes a form of managing relationships or interactions between people. Claim 1 recites an apparatus to deriving a topic from a social media stream (i.e. managing interaction between people), identifying members of a social media group… (i.e. managing interaction between people), sending an invitation to devices of members of the list of identified members… (i.e. managing interaction between people), identifying a group of conference users… (i.e. managing interaction between people), determining feedback data from the scheduled conference (i.e. managing relationship or interaction between people); and providing feedback information indicative of the feedback data (i.e. managing interaction between people), (see spec ¶0013-¶0014). Therefore, users participating in the online conference activity that involves multiple people (such as interactions between people), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping, (see October 2019 Update: Subject Matter Eligibility).

Step 2A, Second Prong:
This judicial exception is not integrated into a practical application. In particular, Claim 1 additionally recites additional claim elements of a memory that stores executable instructions; a processor communicatively coupled to the memory, the server device hosts the online conference, these elements are described in the specification as well-known elements within memory and processor are being used in their conventional manner (see specification ¶0012, ¶0019, ¶0045 and ¶0069). Processor, server and memory are operating on generic hardware which is operating according to conventional functionality. The elements considered in combination are directed toward conventional 
Even if the claimed invention requires an apparatus to perform some of the steps of the claim, the claimed invention is reciting a process for managing social activities and interaction between people, so it fits within the scope of an abstract idea (see MPEP §2106.04(a)(2)).
Step 2B: 
The amended claimed elements “identifying members of a social media group associated with the social media stream from which the topic was derived, thereby creating a list of identified members; sending an invitation to devices of members of the list of identified members to attend an scheduled conference on the topic " are part of the abstract idea, they are a process of more effectively managing relationships or interactions between people. Since they are part of the abstract idea they don't get considered under step 2A prong two and step 2B. Taking the claim elements separately, these generic computing elements of devices and server devices are amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Additionally, the dependent claims 2-13, 15-18 and 20 have been considered and found to be directed towards the same abstract idea, a method of organizing human activity, without significantly more as indicated in claim 1. For better understanding please see the rejection below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites an abstract idea because, under its broadest reasonable interpretation, the claim recites a method of organizing human activity because the claimed invention includes a form of managing relationships or interactions between people. Claim 1 recites an apparatus to deriving a topic from a social media stream, sending an invitation to devices of members of the list of identified members to attend a scheduled conference on the topic, identifying a group of conference users.., determining feedback data from the scheduled conference; and providing feedback information indicative of the feedback data …(see spec ¶0013-¶0014).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organizing human activity without significantly more. Claim(s) 1 is/are directed to suggest a conference in reaction to the social media for better determining the preferences and interests of the subscriber and group.  More specifically, claim 1 includes a steps that “a memory that stores executable 

This judicial exception is not integrated into a practical application. In particular, Claim 1 additionally recites additional claim elements of a memory that stores executable instructions; and a processor communicatively coupled to the memory. These elements are described in the specification as well-known elements within memory and processor are being used in their conventional manner (see specification ¶0019 and ¶0069). Processor and memory are operating on generic hardware which is operating according to conventional functionality. The elements considered in combination are directed toward conventional processor is being used as a generic tool for operating the abstract idea. Processor communicatively coupled to the memory (i.e. performing a generic computer function to each of the group computing devices) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing 
The claimed invention fails to show an inventive concept and does not transform the claimed invention into something significantly more than the abstract idea itself (step 2B). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, so the identified additional claim elements regarding a memory that stores executable instructions, a processor communicatively coupled to the memory, wherein the processor, responsive to executing the executable instructions do not provide an inventive concept. So, claim 1 is directed towards a judicial exception and is ineligible subject matter under §101. As a result, claim 1 is directed towards a judicial exception and is ineligible subject matter under 35 USC 101. 

As a result, claim 1 is directed towards a judicial exception and is ineligible subject matter under 35 USC 101. Claim(s) 14 and 19 are directed towards the same abstract idea. The differences between claim 1 and 8, 15 do not transform the character of the claims as a whole nor recite anything beyond routine computer functions necessary to perform the abstract idea.

Additionally, the dependent claims 2-13, 15-18 and 20 have been considered and found to be directed towards the same abstract idea, a method of organizing human activity, without significantly more as indicated in claim 1.



Claim 3 recites wherein the scheduled conference includes multimedia presentations. The scheduled conference includes multimedia presentations is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 4 recites wherein the scheduled conference includes a text chat room. The scheduled conference includes a text chat room a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 5 recites wherein the deriving comprises generating metadata that indicates that first and second users of the social media group are collaborating concerning the topic.  first and second users of the social media group are collaborating concerning the topic is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 6 recites wherein the metadata is generated through a natural language processing analysis. The metadata is generated through a natural language processing analysis is just a field of use (Step 2A prong 2). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. Therefore merely indicating a field of use implement an abstract idea (see MPEP 2106.05(h)).



Claim 8 recites determining whether a sufficient level of interest exists in the topic, wherein the inviting the members of the social media group is responsive to a determination of the sufficient level of interest. A sufficient level of interest exists in the topic, wherein the sending of the invitation to the devices of the members of the social media group is responsive to a determination of the sufficient level of interest is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 9 recites wherein the feedback data is determined from a natural language processing analysis of communicating during the scheduled conference. However, these additional limitation fails to integrate the abstract idea into practical application, the feedback data is determined from a natural language processing analysis of communicating during the scheduled conference using the computer as a tool to further perform the abstract idea. Further, the additional elements when considered separately and in combination do not add an inventive concept to the exception.

Claim 10 recites wherein the feedback data comprises a text transcription of conversations made during the scheduled conference. A text transcription of conversations made during the scheduled conference is just a field of use (Step 2A prong 2). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to 

Claim 11 recites wherein the feedback data comprises wherein the feedback data comprises a recording of the scheduled conference. A recording of the scheduled conference is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 12 recites wherein the feedback information comprises a link to the feedback data. A link to the feedback data is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 13 recites wherein the processor comprises a plurality of processors operating in a distributed processing environment. However, these additional limitation fails to integrate the abstract idea into practical application, the processor comprises a plurality of processors operating in a distributed processing environment using the computer as a tool to further perform the abstract idea. Further, the additional elements when considered separately and in combination do not add an inventive concept to the exception, since a plurality of processors operating in a distributed processing environment being applied on a general purpose computer. 

Claim 15 recites wherein the identifying the topic operation further keyword or phrase monitoring, field analysis, a natural language processing analysis, or a combination thereof. The identifying the topic further comprises keyword or phrase monitoring, field analysis, a natural language 

Claim 16 recites wherein the sufficient level of interest is determined by receiving an indication from the participants of the social media stream of a desire to participate in the scheduled conference on the topic. The sufficient level of interest is determined by receiving an indication from the participants of the social media stream of a desire to participate in the scheduled conference on the topic is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 17 recites wherein the feedback data comprises a conclusion of the topic discussed. The feedback data comprises a conclusion of the topic discussed is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1).
 
Claim 18 recites wherein the feedback information includes a social media post identifying the conclusion. the feedback information includes a social media post identifying the conclusion is a managing interaction between people, thus this limitation falls into abstract idea of an organizing human activity (under step 2A prong 1). 

Claim 20 recites transcribing, by the processing system, an audio recording of the scheduled conference to text, posting, by the processing system, a link to the text in the social media stream. recites transcribing, by the processing system, an audio recording of the scheduled conference to text, posting, by the processing system, a link to the text in the social media stream is just a field of use (Step 2A prong 2). Thus, limitations that amount to merely indicating a field of use or technological 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the conference" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding all the dependent claims 2-13 are additionally rejected under the grounds listed above because they inherit the claim language through their dependency claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8-10, and 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove, II (US 2015/0172227), hereinafter “Grove” in view of Marsh (US 2017/0060917).

With respect to claim 1, Grove discloses a server device, comprising: 
a memory that stores executable instructions (¶0034); and 
a processor communicatively coupled to the memory, wherein the processor, responsive to executing the executable instructions (¶0038), performs operations comprising: 
deriving a topic from a social media stream (¶0018, i.e. The users 104, 106, 108 and 110 may represent other users operating users devices which are accessible over the network. The actions performed and the history of the users may be accessible via any of the commonly known social networking platforms 130, such as LINKEDIN, TWITTER, HI5, FACEBOOK, ORKUT, MYSPACE, FRIENDSTER, BEBO, etc., wherein candidates to attend the live session (i.e. social media stream) via social networking platforms (see ¶0019),   ¶0023, i.e. When users join the chat session they are prompted with discussion topics);
identifying members of a social media group associated with the social media stream from which the topic was derived, thereby creating a list of identified members (¶0019, i.e. the users are all identified as having a high likelihood of interest in the topic of diabetes, and  the chat session agent may create the session 120 and invite five participants 102, 104, 106, 108 and 110 as all potential candidates to attend the live session, ¶0027, i.e. Once a session has been identified by topic and to include a minimum number of required participants);
sending an invitation to devices of members of the list of identified members to attend a scheduled conference on the topic (¶0020, i.e. the live session which may be scheduled for a certain day and time, ¶0021, i.e. The user may select one or more of the times/days and then receive a reminder or calendar update that the session is scheduled at a particular time based on the selections received from 
identifying a group of conference users participating in the conference (see fig. 1, users 104, 106, 108 and 110 are group of conference or chat users, see ¶0019);
determining feedback data from the scheduled conference (¶0025, i.e. The user feedback 328 may be received and stored to perform future chat sessions and to identify users who like/dislike the session).

Grove teaches live session as a social media stream, see ¶0019, dividing users into groups that are near optimal for chat conversations, see ¶0022. However, Grove remain silent on providing feedback information indicative of a feedback data via the social media stream of the social media group.

Marsh teaches providing feedback information indicative of a feedback data via the social media stream of the social media group (¶0069, i.e. when feedback is received from a plurality of users during a live video broadcast (i.e. social media stream) and the feedback is received during the live video broadcast, ¶0053, i.e. a live video stream, which may be a video stream associated with a participant of the conversational event, a live broadcast,etc).





With respect to claim 14, Grove discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising:
identifying topic from a social media stream(¶0018, i.e. The users 104, 106, 108 and 110 may represent other users operating users devices which are accessible over the network. The actions performed and the history of the users may be accessible via any of the commonly known social networking platforms 130, such as LINKEDIN, TWITTER, HI5, FACEBOOK, ORKUT, MYSPACE, FRIENDSTER, BEBO, etc., wherein candidates to attend the live session (i.e. social media stream) via social networking platforms (see ¶0019),   ¶0023, i.e. When users join the chat session they are prompted with discussion topics);
identifying topic from a social media stream in the one or more topic that exhibit a sufficient level of interest in the topic, thereby creating a list of interested participants (¶0016, i.e. topics of interest and other online tools to engage users with certain interests to communicate and share information without the user having to create a new chat session, ¶0019, i.e. the users are all identified as having a high likelihood of interest in the topic of diabetes, and  the chat session agent may create the session 120 and invite five participants 102, 104, 106, 108 and 110 as all potential candidates to attend the live session, ¶0027, i.e. 
sending an invitation to devices associated with the list of interested participants to attend an scheduled conference on the one or more topics (¶0020, i.e. the live session which may be scheduled for a certain day and time, ¶0021, i.e. The user may select one or more of the times/days and then receive a reminder or calendar update that the session is scheduled at a particular time based on the selections received from the various invitees, ¶0027, i.e. Once a session has been identified by topic and to include a minimum number of required participants, the invitations may be created and sent to the users 418), wherein the processing system hosts the scheduled conference (¶0020, i.e. the live session which may be scheduled for a certain day and time, ¶0021, i.e. The user may select one or more of the times/days and then receive a reminder or calendar update that the session is scheduled at a particular time based on the selections received from the various invitees);
determining feedback data from the scheduled conference (¶0025, i.e. The user feedback 328 may be received and stored to perform future chat sessions and to identify users who like/dislike the session);

Grove teaches live session as a social media stream, see ¶0019. However, Grove remain silent providing feedback information indicative of a feedback data.

Marsh teaches providing feedback information indicative of a feedback data (¶0069, i.e. when feedback is received from a plurality of users during a live video broadcast (i.e. social media stream) and the feedback is received during the live video broadcast, ¶0053, i.e. a live 


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grove’s system with a feedback data of Marsh, in order to deliver feedback via live broadcast (Marsh).


With respect to claim 2, Grove in view of Marsh discloses the server device of claim 1, wherein the scheduled conference includes video presentations (Marsh, ¶0018, i.e. Media collaborations (e.g., audio and/or video conferences). 

With respect to claim 3, Grove in view of Marsh discloses the server device of claim 1, wherein the scheduled conference includes multimedia presentations (Marsh, ¶0018, i.e. Media collaborations (e.g., audio and/or video conferences)). 

With respect to claim 4, Grove in view of Marsh discloses the server device of claim 1, wherein the scheduled conference includes a text chat room (Grove, ¶0031, i.e. the user inputted text may be stored, retrieved and processed after the chat session is complete).

With respect to claim 8, Grove in view of Marsh discloses the server device of claim 1, further comprising: determining whether a sufficient level of interest exists in the topic, wherein the sending of the invitation devices of the members of the social media group is responsive to a determination of the 

With respect to claim 9, Grove in view of Marsh discloses the server device of claim 1, wherein the feedback data is determined from a natural language processing analysis of communications during the scheduled conference (Grove, ¶0031, i.e. the user inputted text may be stored, retrieved and processed after the chat session is complete, and the automated agent processing the information may rely on other users' voting input rather than simply natural language processing capabilities or a combination of both type of processing).

With respect to claim 10, Grove in view of Marsh discloses the server device of claim 9, wherein the feedback data comprises a text transcription of conversations made during the scheduled conference ((Marsh, ¶0051, i.e. spoken language is transcribed into text (e.g., using the content extraction module 252). 

With respect to claim 11, Grove in view of Marsh discloses the server device of claim 1, wherein the feedback data comprises a recording of the scheduled conference (Marsh, ¶0051, i.e. the first conversational event may correspond to a live video recording). 

With respect to claim 13, Grove in view of Marsh discloses the server device of claim 1, wherein the processor comprises a plurality of processors operating in a distributed processing environment (Grove, see ¶0036-¶0038).  

With respect to claim 15, Grove in view of Marsh discloses the machine-readable storage medium of claim 14, wherein the identifying the topic further comprises keyword or phrase monitoring, field analysis, a natural language processing analysis, or a combination thereof (Grove, ¶0031, i.e. User accounts can be clustered by profile information and keyword information, ¶0031, i.e. the automated agent processing the information may rely on other users' voting input rather than simply natural language processing capabilities or a combination of both type of processing).

With respect to claim 16, Grove in view of Marsh discloses the machine-readable storage medium of claim 14, wherein the sufficient level of interest is determined by receiving an indication from the participants of the social media stream of a desire to participate in the scheduled conference on the topic (Marsh, ¶0058, i.e. a single topic may have been designated as being the most interesting topic based on user feedback, Grove, ¶0016). 

With respect to claim 17, Grove in view of Marsh discloses the machine-readable storage medium of claim 14, wherein the feedback data comprises a conclusion of the topic discussed (Grove, ¶0025). 

With respect to claim 18, Grove in view of Marsh discloses the machine-readable storage medium of claim 17, wherein the feedback information includes a social media post identifying the conclusion (Marsh, ¶0064, i.e. most relevant topics of the conversational event, Grove, see ¶0034). 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Marsh, and further in view of Beams et al. (US 7152092), hereinafter “Beams”.


	Beams discloses wherein the feedback information comprises a link to the feedback data (Col-26, II. 53-55, i.e. Web page links, Authorware links, or any other media object that can be delivered to the student as part of the feedback topic).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grove’s system with a link to the feedback data of Beams, in order to have the result of the feedback over the link (Beams).

Claims 5-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Marsh, and further in view of Spivack et al. (US 9009126), hereinafter “Spivack”. Spivack cited in applicant’s IDS filed 06/28/2017. 

With respect to claim 5, Grove in view of Marsh discloses the server device of claim 1, however, Grove in view of Marsh remain silent on wherein the deriving comprises generating metadata that indicates that first and second users of the social media group are collaborating concerning the topic.
Spivack disclose wherein the deriving comprises generating metadata that indicates that first and second users of the social media group are collaborating concerning the topic (Col-4, II. 4-7, i.e. each piece of the metadata is assigned with one or more scores. For example, the topic “Japan” could have occurred 34 times, so the mass score for that metadata item would be 34). 



With respect to claim 6, Grove in view of Marsh, and further in view of Spivack discloses the server device of claim 5, wherein the metadata is generated through a natural language processing analysis (Spivack, Col-6, II. 61-65, i.e. the natural language processing stack extracts different types of metadata from the messages including topics, types, categories, languages, and others). 

With respect to claim 7, Grove in view of Marsh, and further in view of Spivack discloses the server device of claim 5, wherein the metadata is generated through a hashtag monitoring process (Spivack, Col-9, II. 50-53, i.e. Trend database records are created for any piece of metadata regarding a message, including topics, types, hashtags are hashtag monitoring). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Marsh,and further in view of Cloran et al. (US 9710819), hereinafter “Cloran”.

With respect to claim 20, Grove discloses the method of claim 19, however, Grove remain silent on further comprising:  transcribing, by the processing system, an audio recording of the scheduled conference to text. 
Marsh discloses further comprising:  transcribing, by the processing system, an audio recording of the scheduled conference to text (¶0036, i.e. The content extraction module 252, for example, may be utilized to transcribe audio into text from which topic identifiers are extracted by the topic identification module).


However, Grove in view of Marsh remain silent on posting, by the processing system, a link to the text in the social media stream.

Cloran discloses posting, by the processing system, a link to the text in the social media stream (Col-7, II. 42-43, i.e. links associated with the text are generated in various ways as a function of the text in the transcription).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Grove’s system with posting, by the processing system, a link to the text in the social media stream of Cloran, in order to use the link to access the conference to retrieve the text (Cloran).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grove.

With respect to claim 19, Grove iscloses a method, comprising:
determining, by a processing system including a processor (¶0038), a topic in a social media stream (¶0018, i.e. The users 104, 106, 108 and 110 may represent other users operating users devices which are accessible over the network. The actions performed and the history of the users may be accessible via any of the commonly known social networking platforms 130, such as LINKEDIN, TWITTER, HI5, FACEBOOK, ORKUT, MYSPACE, FRIENDSTER, BEBO, etc., wherein candidates to attend the live session (i.e. social media stream) via social networking platforms (see ¶0019),   ¶0023, i.e. When users join the chat session they are prompted with discussion topics); 
identifying, by the processing system, participants in the social media stream contributing to the topic, thereby creating a list of contributors (¶0019, i.e. the users are all identified as having a high likelihood of interest in the topic of diabetes, and  the chat session agent may create the session 120 and invite five participants 102, 104, 106, 108 and 110 as all potential candidates to attend the live session, ¶0027, i.e. Once a session has been identified by topic and to include a minimum number of required participants);
offering, by the processing system, an scheduled conference concerning the topic to contributors on the list of contributors, wherein the offering is made in the social media stream (¶0020, i.e. the live session which may be scheduled for a certain day and time, ¶0021, i.e. The user may select one or more of the times/days and then receive a reminder or calendar update that the session is scheduled at a particular time based on the selections received from the various invitees, ¶0027, i.e. Once a session has been identified by topic and to include a minimum number of required participants, the invitations may be created and sent to the users 418);

hosting, by the processing system, the scheduled conference (¶0020, i.e. the live session which may be scheduled for a certain day and time, ¶0021, i.e. The user may select one or more of the times/days and then receive a reminder or calendar update that the session is scheduled at a particular time based on the selections received from the various invitees);

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458